                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


 J. H.,                                             Case No. 20-cv-00961-VC
                 Plaintiff,
                                                    ORDER TO SHOW CAUSE AS TO
           v.                                       WHY DAWSON'S COUNSEL SHOULD
                                                    NOT BE SANCTIONED
 COUNTY OF SAN MATEO, et al.,
                 Defendants.



          Counsel for defendant Tamika Dawson is ordered to show cause why they should not be

sanctioned for failing to appear at any of the status conferences. The response to this order is due

by 5 p.m. on Friday, May 14. A hearing on the order to show cause is scheduled for Wednesday,

May 26 at 2 p.m.

          IT IS SO ORDERED.

Dated: May 12, 2021
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
